Exhibit 10.1

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

The date of this document is __________

 

PERFORMANCE UNIT AWARD

UNDER THE PROVISIONS OF

ONE OF THE KROGER CO.

LONG-TERM INCENTIVE PLANS

 

Pursuant to the provisions of a Long-Term Incentive Plan (the “Plan”) of The
Kroger Co., the Compensation Committee of the Board of Directors (the
“Committee”) has granted to you,  on ____________, _____,  a performance unit
award, on and subject to the terms of the Plan and your agreement to the
following terms, conditions and restrictions.

 

1.         Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, The Kroger Co. (the “Company” or
“Kroger”) will deliver to you the number of common shares, $1 par value per
share, of Kroger (the “Shares”) equal to the product determined by multiplying
(a) the number of performance units converted from the value indicated on your
[____] Executive Compensation form or award letter with respect the [_________]
long term incentive plan (“Notice of Award”) by (b) the percentage determined in
accordance with the provisions of Paragraphs 2 and 3 below. Delivery of Shares
will be deemed to occur on the date of the regularly scheduled meeting of
Kroger’s Board of Directors held in [_______, _____] or such other date as
determined by the Committee, and Shares will be deposited into your account at
Kroger’s designated brokerage firm as soon thereafter as is administratively
practical.

 

2.         Performance Criteria. You are eligible to earn a percentage of the
value indicated on your Notice of Award.  The percentage will be determined
based on (i) cumulative savings included in net operating profit growth; and
(ii) cumulative free cash flow.

 

3.         Calculation of Awards.  The number of shares earned will be based on
the criteria set forth in Paragraph 2 above, calculated in the manner shown on
Attachment A, and prorated in accordance with Paragraph 5 below, if applicable. 
Any resulting partial Shares will be rounded up or down to the nearest whole
Share amount.  Kroger will pay to participants, in cash, an amount equal to the
product of the total dividends per share paid on Kroger common shares during the
Performance Period and the number of shares earned during the Performance
Period.  In all cases, the effect during the Performance Period of accelerating
the payment, funding, or recognition of expense of multi-employer pension
liability, or the imposition of pension withdrawal liability; in either case
undertaken by Kroger as part of its effort to mitigate its exposure to
multi-employer pension plan liability, will be excluded for purposes of
calculating the award hereunder.  In no event will awards exceed 100% of the
value indicated on the Notice of Award.

 

4.         Adjustments. The Committee will make such adjustments as it deems
necessary or desirable based on changes in accounting or tax law, or on account
of any acquisition,





1

--------------------------------------------------------------------------------

 



 

disposition or other developments that may affect the calculation of awards
under this Agreement.

 

5.         Termination of Employment, Permanent Disability, Retirement, Leave of
Absence, or Death of Participant.

 

(a)        Participation in the Plan does not create a contract of employment,
or grant any employee the right to be retained in the service of Kroger.  Any
participant whose employment is terminated by Kroger; who voluntarily terminates
his or her employment (other than in accordance with paragraph (b) below); or
whose pay level drops below pay level 35, prior to the end of the Performance
Period, will forfeit all rights hereunder.

 

(b)        If a participant voluntarily terminates his or her employment after
reaching age 55 with at least five years of service with Kroger,  or due to
permanent disability as determined by Kroger,  participation will continue, and
that participant will receive a prorata number of Shares earned according to the
terms of the award proportionate to the period of active service during the
Performance Period.

 

(c)        If a participant is on an approved leave of absence during the
Performance Period for which they are eligible, the participant will be given
service credit for 90 days.  Thereafter, the award will be reduced by a pro-rata
amount for any leave time that extends beyond 90 days, with discretion reserved
for special circumstances.

 

(d)        If a participant dies during the Performance Period, participation
will continue until the end of the fiscal year in which the death occurs, and
the participant's designated beneficiary (or if none, then the participant's
estate) will receive a prorata number of Shares earned and dividends earned
according to the terms of the award proportionate to the period of active
service during the Performance Period before the participant's death.  The
amount of Shares to be issued, as soon as reasonably practicable as determined
by the Committee, will be determined as of the end of the fiscal year in which
the participant’s death occurs based on actual results as of the end of that
fiscal year.

 

(e)        Notwithstanding anything contained in this paragraph 5 to the
contrary, in the event that during the Performance Period the participant
provides services as an employee, director, consultant, agent, or otherwise, to
any of Kroger’s competitors, this agreement and the award hereunder
terminate.   For purposes of this paragraph 5(d), a competitor is any business
that sells groceries, food, drugs, health and beauty care items, motor fuels, or
pharmaceuticals, at retail in one or more of the same geographic areas that
Kroger sells those products.

 

(f)         For purposes of the Plan, “period of active service” means the
period of time that the participant actually is working for Kroger, subject to
paragraph 4(c), plus any earned but unused vacation for the year in which the
participant ceases employment, and excluding any “banked” vacation earned but
not taken in prior years.

 

6.         Change in Control.  Shares in an amount equal to 50% of the number of
Shares and the dividends related to those shares indicated on the Notice of
Award will be delivered to





2

--------------------------------------------------------------------------------

 



you if at any time after the date of this agreement any of the following occur:

 

(a)        without prior approval of Kroger’s Board of Directors, any
person,  group, entity or group thereof, excluding Kroger’s employee benefit
plans, becomes the owner of, or obtains the right to acquire, 20% or more of the
voting power of our then outstanding voting securities; or

 

(b)        a tender or exchange offer has expired, other than an offer by
Kroger, under which 20% or more of our then outstanding voting securities have
been purchased; or

 

(c)        as a result of, or in connection with, or within two years following
(i) a merger or business combination, (ii) a reorganization, or (iii) a proxy
contest, in any case which was not approved by Kroger’s Board of Directors, the
individuals who were directors of Kroger immediately before the transaction
cease to constitute at least a majority thereof, except for changes caused by
death, disability or normal retirement; or

 

(e)        Kroger’s shareholders have approved (i) an agreement to merge or
consolidate with or into another corporation and Kroger is not the surviving
corporation or (ii) an agreement, including a plan of liquidation, to sell or
otherwise dispose of all or substantially all of Kroger’s assets.

 

7.         Transferability. Your right to receive a payout under this award is
not assignable or transferable by you other than by will or by the laws of
descent and distribution.

 

8.         Taxes.  In connection with a payment to you under this award, Kroger
will withhold or cause to be withheld from that payment the amount of tax
required by law to be withheld with respect to the payment.  For Shares to be
issued under this award, Kroger will withhold sufficient Shares with a market
value equal to the tax required by law to be withheld with respect to the award
unless you have notified us in writing in advance of the issuance of the Shares
of your desire to pay the taxes and have made the funds available to us or our
designated agent.

 

9.         Compliance with Code.  This award is designed to be exempt from the
provisions of Section 409A of the Code as a short term deferral.  This award
will be construed, administered, and governed in a manner that affects that
intent.   Kroger does not represent or guarantee that any particular federal or
state income, estate, payroll, or other tax consequences will occur because of
this award and the compensation provided hereunder.  In the event that any other
agreement serves to modify this award in a manner that causes the award to not
be exempt from Section 409A as a short term deferral, any issuance of Shares or
payment of cash to a “specified employee” within the meaning of Treas. Reg.
1.409A-1(i) (or any successor thereto) on account of termination of employment
will be made six months after the date of termination, and termination of
employment will not be considered to occur until there is a termination of
employment within the meaning of Treasury Regulation Section 1.409(h)(1)(ii),
where the employee’s services permanently decrease to less than 50% of the
average level of services performed over the preceding 36 month period.





3

--------------------------------------------------------------------------------

 



10.       Acceptance of Agreement.  In the event that you fail to accept this
Agreement within one year from the grant date, Kroger will accept it on your
behalf, and your failure to notify Kroger in writing directed to the Benefits
Department, The Kroger Co., 1014 Vine Street, Cincinnati, OH  45202, of your
desire to reject this Agreement will be deemed to be your express authority for
Kroger to accept this Agreement on your behalf.

 

11.       Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.  No amendment will adversely affect your rights under this Agreement
without your consent. Notwithstanding the forgoing, to the extent necessary to
preserve Kroger’s federal tax deduction that would otherwise be denied due to
Section 162(m) of the Internal Revenue Code (applicable only to certain top
senior executives), Kroger may elect (without your consent) to delay delivery of
your award Shares until 30 days following your termination of employment.  If
Kroger so elects to delay payment, all other deferred compensation payments for
the year that would be nondeductible under Section 162(m) also will be delayed
to avoid negative tax consequences to you.

 

12.       Severability. In the event that any provision of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions
hereof.  The remaining provisions will continue to be valid and fully
enforceable.

 

13.       Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan will govern. Capitalized terms used
herein without definition have the meanings assigned to them in the Plan. The
Committee acting pursuant to the Plan, as constituted from time to time, will,
except as expressly provided otherwise herein, have the right to determine any
questions that arise in connection with the grant of this award.

 

14.       Successors and Assigns. Without limiting Paragraph 7 hereof, the
provisions of this Agreement will inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of Kroger.

 

15.       Governing Law. The interpretation, performance, and enforcement of
this Agreement will be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

 

 

 

 

 

THE KROGER CO.

 

 

 

By

 

 

 

 

 

 

 

 

 

 

“participant”

 





4

--------------------------------------------------------------------------------

 



ATTACHMENT A

TO

PERFORMANCE UNIT AWARD

 

Each performance measure accounts for [XX%] of the potential payout.  The table
below illustrates how the payout will be determined:

 

Cumulative Savings Included in Net Operating Profit Growth (XX%)

Cut-in = 50%               [$XXXXX]

Goal = 100%               [$XXXXX]

 

Cumulative Free Cash Flow (XX%)

Cut-in = 50%               [$XXXXX]

Goal = 100%               [$XXXXX]

5

--------------------------------------------------------------------------------